Citation Nr: 1724036	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.   16-06 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

The Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1951 to February 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


REMAND

The Veteran contends that his constant exposure to loud noises, while in service caused his bilateral hearing loss and tinnitus.  He states he was surrounded by constant noise without ear protection. 

The Veteran was afforded a VA examination in October 2015.  The examiner confirmed a diagnosis of sensorineural hearing loss, opining that it was less likely than not that, the Veteran's hearing loss is due to military noise exposure.  The examiner found that the Veteran's tinnitus is related to his hearing loss.  The examiner noted that the Veteran reported he was a cook in service.  He also reported firing a weapon while in service.  After service, the Veteran reported that he worked in a bakery for a couple months after leaving the service. He reported that he left the bakery and worked for the Ford Motor Company, operating a steel press for about 5  to 6 years. He indicated that he left the Ford factory and went to work in the Kelloggs Factory for 37 years, where he was exposed to all types of machinery and mixers.  The examiner indicated that he thought the noise exposure at Ford Motor Co. and Kelloggs Factory was greater than his noise exposure in service. 

The Veteran submitted a November 2015 letter supporting his claim.  He stated that, he was a cook and was surrounded by loud noises while in service.  He also indicated that he spent time on a troop train where the noise level was consistently loud.  He stated that he worked at Ford Motor Co. for 4 years, Kelloggs Factory for 37 years and 2 years at Colonial Bakery in a no noise zone.  He contends that these jobs did not expose him to constant loud noises. 

The Veteran's sons and a friend submitted lay statements in December 2015 and January 2016.  All reported that he complained of hearing problems as long as they can remember, and that his service has caused his hearing loss. 

The Veteran also submitted a positive medical opinion in April 2017.  Dr. A.M. reported that the Veteran's hearing loss was more likely than not related to his military service.  Dr. A.M. noted that the Veteran reported he was involved in tank maintenance and was occasionally exposed to explosions related to tank firing.  The Board finds this private medical opinion of limited probative value.  The private doctor did not address post-service noise exposure.  

The October 2015 VA opinion did not mention the Veteran's reports of the troop train noise or his exposure to the noise of explosions.  Additionally, the examiner did not comment on the Veteran being in an artillery battalion.  In a January 2016 statement in support of the claim, the Veteran stated that he was in an artillery division and was around loud noises.  

Thus, additional medical clarification is required to assess whether the Veteran's reported military noise exposure caused his tinnitus and hearing loss.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's treatment for his claimed disabilities.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the electronic file.

2.  Contact the Veteran and request that he identify any additional relevant private treatment records, which pertain to his claim for service connection for a bilateral hearing disability and tinnitus disability, and then obtain any records identified.

3.  After completing the aforementioned, return the Veteran's electronic file to the examiner who conducted the October 2015 VA examination for the purpose of obtaining an addendum medical opinion.  If the requested examiner is no longer available, another appropriate examiner should be asked to review the electronic file and answer the questions posed below.  If the examiner determines that another examination is needed, the Veteran should be scheduled for a new examination.  The examination report must reflect that review of the claims folder occurred, to include this remand.

Based on the review of the Veteran's electronic file, the examiner is asked to opine on whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's current bilateral hearing loss and tinnitus began in service or is otherwise the result of a disease or injury in service, including noise exposure.

The examiner's attention is directed to the Veteran's report of military noise exposure as well as his statement in November 2015 regarding post service jobs and the contention that he was not exposed to constant loud noises.  The examiner should accept as credible the Veteran's report of military noise exposure.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for any opinion offered must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382   (2011).

4.  After ensuring that the requested actions have been completed, the AOJ should verify that the remand directives have been properly followed and take any other development actions deemed necessary.  Then, the AOJ should readjudicate the claims on appeal.  If any benefit sought is not fully granted, the AOJ must provide the Veteran and his representative a supplemental statement of the case (SSOC) before the claims file is returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





